DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandiford (US 10772288).
Regarding claim 1, Sandiford teaches a carrier for an animal, the carrier comprising: a plurality of panels (fig. 6, element 120) configured to form an enclosure for the animal; a wire frame (fig. 6, element 108b) supporting at least one of the panels so as to maintain a shape of the enclosure; a clip on a surface of the carrier, the clip (fig. 3, element 38a) configured to receive a belt portion of a seat belt of a vehicle (fig. 10); and an iso clip (fig. 10, element 82b) at a rear portion of the carrier, the iso clip configured to couple to an isofix anchor of the vehicle (as seen in fig. 10).
Regarding claim 2, Sandiford teaches a strap (fig. 1, element 52) configured to connect the carrier to the vehicle, the strap including a first fastening mechanism (fig. 10, element 82a) at a first end and a second fastening mechanism (fig. 10, element 82b) at a second end.
Regarding claim 3, Sandiford teaches the first and second fastening mechanisms comprises a clip or a hook configured to connect to the carrier (as seen in fig. 10, elements 82a and 82b).
Regarding claim 4, Sandiford teaches the wire frame (fig. 5, element 106b) is one of a plurality of wire frames and each wire frame of the plurality of wire frames (as seen in fig. 5) is integrated into of one of the panels (fig. 6, element 120) along a periphery of a respective panel.
Regarding claim 5, Sandiford teaches at least one panel of the plurality of panels includes a porous material (paragraph 0015) and a non-porous material (paragraph 0017) and the porous material is configured to permit a flow of air into and out of the enclosure and to permit visibility of the animal disposed in the enclosure (fig. 1, element 28a).
Regarding claim 6, Sandiford teaches the porous material includes mesh fabric (para. 0015) and the non-porous material includes nylon or polyester (para. 0017).
Regarding claim 7, Sandiford teaches the wire frame comprises a wire or a rod (para. 0020).
Regarding claim 8, Sandiford teaches the iso clip (fig. 10, element 82b) is attached to an adjustable strap (fig.10, element 80).
Regarding claim 9, Sandiford teaches a door disposed in one of the plurality of panels and configured to enable the animal to enter and exit the carrier (as seen in fig. 6, element 120).
Regarding claim 10, Sandiford teaches a method of securing a carrier within a vehicle, the method comprising: attaching an iso clip (fig. 10, element 82b) disposed at a rear portion of the carrier to an iso anchor of the vehicle; securing a seat belt (fig. 10) portion of the vehicle around a front panel of the carrier; and locking a clip on the carrier to secure the seat belt portion to the carrier (claims 13 and 14).
Regarding claim 11, Sandiford teaches the locking the clip includes rotating a locking arm so as to overlie the seat belt portion of the vehicle (claim 13).
Regarding claim 12, Sandiford teaches a strap (fig. 1, element 52) of the carrier to the vehicle, the strap including a first fastening mechanism (fig. 10, element 82a) at a first end and a second fastening mechanism (fig. 10, element 82b) at a second end.
Regarding claim 13, Sandiford teaches the front panel (fig. 6, element 120) of the carrier includes a wire frame (fig. 6, element 108b) integrated into the front panel along a periphery thereof.
Regarding claim 14, Sandiford teaches the wire frame comprises a wire or a rod (para. 0020).
Regarding claim 15, Sandiford teaches at least one panel of the plurality of panels includes a porous material (paragraph 0015) and a non-porous material (paragraph 0017) and the porous material is configured to permit a flow of air into and out of the enclosure and to permit visibility of the animal disposed in the enclosure (fig. 1, element 28a).
Regarding claim 16, Sandiford teaches the porous material includes mesh fabric (para. 0015) and the non-porous material includes nylon or polyester (para. 0017).
Regarding claim 17, Sandiford teaches the iso clip (fig. 10, element 82b) is attached to an adjustable strap (fig.10, element 80).
Regarding claim 18, Sandiford teaches opening a door in a side panel to enable an animal to enter and exit the carrier (claim 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of pet carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644